ORDER
PER CURIAM.
On consideration of the certified order of the Supreme Court of the Virgin Islands, suspending respondent from the practice of law for six months in that jurisdiction with the equivalent of a fitness requirement, this court’s October 3, 2012, order suspending respondent pending further action of the court and directing him to show cause why the functional equivalent reciprocal discipline of a six month suspension with a fitness requirement should not be imposed, respondent’s D.C. Bar R. XI § 14(g) affidavit filed on October 30, 2012, and the statement of Bar Counsel regarding reciprocal discipline and recommending that the reciprocal discipline be imposed nunc pro tunc to October 30, 2012, it is
ORDERED that Warren M. Williams is hereby suspended from the practice of law in the District of Columbia for a period of six months, nunc pro tunc to October 30, 2012, with reinstatement subject to a showing of fitness. See In re Fuller, 930 A.2d 194, 198 (D.C.2007), and In re Willingham, 900 A.2d 165 (D.C.2006) (rebutta-ble presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate).